Name: Commission Regulation (EEC) No 2585/90 of 6 September 1990 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/57. 9 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2585/90 of 6 September 1990 on the supply of various lots of butteroil as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 285 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 No L 244/6 Official Journal of the European Communities 7. 9 . 90 ANNEX I LOT A 1 . Operations Nos ('): 670 to 675/90  Commission Decision of 1 March 1990 2. Programme : 1989  88 tonnes 1990  120 tonnes 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (J) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods  see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2) 8 . Total quantity : 208 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5-kg (  ) f) (,0) (") and OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 8 (under I.3.4) 11 . Method of mobilization of product : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 26. 10. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 24. 9. 1990 21 . In the case of a second invitation to tender : i (a) deadline for the submission of tenders : 12 noon on 1 . 10. 1990 (b) period for making the goods available at the port of shipment : 22 to 31 . 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels (telex AGREC 22037 B or 25670 B) 25 . Refund payable on application by the successful tenderer ^: refund applicable on 17. 8 . 1 990, fixed bv Commission Regulation (EEC) No 2395/90 (OJ No L 222. 17. 8 . 1990. p . 12) 7. 9 . 90 Official Journal of the European Communities No L 244/7 LOT B 1 . Operation No ('): 676/90  Commission Decision of 1 March 1990 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 x 5. Place or country of destination : Ethiopia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2)(4)0 : see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2) 8 . Total quantity : 77 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg (*)( 12) and OJ No C 216, 14. 8 . 1987, p. 7 (under U.3) Supplementary markings on packaging : 'ACTION No 676/90 / BUTTEROIL / PROSALUS / 900423 / ADDIS ABABA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' and OJ No C 216, 14. 8 . 1987, p. 8 (under I.3.4.) 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 26. 10. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 24. 9. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10. 1990 (b) period for making the goods available at the port of shipment : 22 to 31 . 10. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer ^: refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17 . 8 . 1990, p. 12) No L 244/8 Official Journal of the European Communities 7. 9. 90 Notes : (') The operation number is to be quoted in all correspondence. (J) At the request of the beneficiary the successful tenderer shall deliver a certificate for each action number/shipping number from an official entity certifying that for the product to be delivered the stan ­ dards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (J) Commission delegate to be contacted by the successful tenderer ; see list published in Official Journal of the European Communities No 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health cer ­ tificate of origin for each action number/shipping number. i7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (') The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; SchÃ »tz BV, Postbus 1438, Blaak 16, NL-3000 BK. Rotterdam 0 The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of boxes belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (I0) Radiation certificate must be issued by official authorities and be legalized for Egypt. (") Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second sub ­ paragraph, of Regulation (EEC) No 2200/87 shall not apply. C 2) To be delivered on standard pallets, wrapped in plastic shrinked cover. 7. 9 . 90 Official Journal of the European Communities No L 244/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de parti) DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 208 88 Caritas Germany Chile AcciÃ ³n n0 670/90 / Manteca lÃ ­quida / 90478 / ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 60 CAM Egypt Action No 671 /90 / Butteroil / 902023 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution 15 Caritas Belgica ZaÃ ¯re Action n0 672/90 / Huile de beurre / 900236 / Kinshasa via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Caritas Belgica ZaÃ ¯re Action n ° 673/90 / Huile de beurre / 900237 / Kananga via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Caritas Belgica ZaÃ ¯re Action n0 674/90 / Huile de beurre / 900238 / Bukavu via Dar Es-Salaam / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Caritas Belgica ZaÃ ¯re Action n0 675/90 / Huile de beurre / 900239 / Butembo via Dar Es-Salaam / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite